


110 HR 6477 IH: To repeal a limitation in the Labor-Management Relations

U.S. House of Representatives
2008-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6477
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2008
			Mr. Sherman (for
			 himself, Mr. Ellison,
			 Ms. Schakowsky,
			 Mr. Davis of Illinois,
			 Ms. Sutton, and
			 Mr. Hare) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To repeal a limitation in the Labor-Management Relations
		  Act regarding requirements for labor organization membership as a condition of
		  employment.
	
	
		1.RepealSection 14 of the Labor-Management Relations
			 Act (29 U.S.C. 164) is amended by striking subsection (b) and redesignating
			 subsection (c) as subsection (b).
		
